COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        James Rickey Richards v. The State of Texas

Appellate case number:      01-19-00522-CR

Trial court case number:    2213726

Trial court:                County Criminal Court at Law No. 3 of Harris County

       On June 26, 2019, appellant, James Rickey Richards, filed a pro se notice of appeal
from the June 6, 2019 judgment of conviction by jury of the class B misdemeanor offense
of indecent exposure for which the trial court assessed his punishment at thirty days’
confinement in county jail. On August 8, 2019, the clerk’s record was filed in this Court
including the trial court’s July 30, 2019 order appointing Scott C. Pope, Assistant Public
Defender, as appellant’s counsel on appeal.

       However, on August 5, 2019, the Clerk of this Court received appellant’s pro se
motion for voluntary dismissal of pro se appeal, but it was not signed by counsel. Under
Rule 42.2(a), any voluntary motion to dismiss in a criminal appeal must contain both the
signature of appellant’s counsel and the appellant, and it must be filed in duplicate with the
Clerk of this Court. See TEX. R. APP. P. 42.2(a).

       Accordingly, the Court DENIES appellant’s pro se motion to dismiss this appeal
without prejudice to refiling by appellant’s counsel, Scott C. Pope, because it was neither
signed by counsel nor filed in duplicate. See TEX. R. APP. P. 42.2(a). This Court will
consider compliant motions to dismiss filed by appellant’s counsel, Scott C. Pope, who is
directed to contact the appellant regarding his motion to dismiss.

      It is so ORDERED.
Judge’s signature: __/s/ Evelyn V. Keyes_____
                   Acting individually  Acting for the Court
Date: __August 20, 2019__